DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/362,303, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the prior '303 application fails to support and/or enable the limitations of at least a "programmable" current source for delivery of iontophoresis current to each of the stimulation pad(s), and the stimulation pad(s) and the sensing circuity being "electrically decoupled" for independent functionality (see rejections under 35 U.S.C. 112(b) below).

Applicants are entitled to claim the benefit of the filing date of earlier applications for later claimed inventions under 35 U.S.C. 120 only when the earlier application discloses that invention in the manner required by 35 U.S.C. 112(a) (or for applications filed prior to September 16, 2012, pre-AIA  35 U.S.C. 112, first paragraph). As noted above, the earlier '303 application does not sufficiently support the invention of the present claims. Therefore, Applicant is required to change the relationship (continuation) to continuation-in-part or delete the benefit claim. See MPEP 1504.20. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the specification fails to provide proper antecedent basis for a "programmable" current source for delivery of iontophoresis current to each of the stimulation pad(s) and the stimulation pad(s) and the sensing circuity being "electrically decoupled" for independent functionality (see rejections under 35 U.S.C. 112(b) below). 

Claim Objections
Claim1 is objected to because of the following informalities: "one or more stimulation pads in connected to the microcontroller" should be amended within the scope of "one or more stimulation pads connected to the microcontroller." 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the electronics" in the claim and/or it is unclear to which previously-recited element the limitation refers. Specifically, the claim recites a printed circuit including a microcontroller, sensing circuit, electrodes, etc. that one of ordinary skill in the art would recognize as "electronics." However, it is unclear if the above-limitation refers to a specific one of these components, any of said components, the components collectively, i.e., the entire printed circuit, etc.
Additionally, the limitation "wherein the one or more stimulation pads and the sensing circuity are electrically decoupled for independent functionality" is indefinite. The specification does not describe any relationship (or lack thereof) between the stimulation pad(s) and sensing circuitry. It is unclear to what, structurally, "electrically decoupled" refers. Does the limitation merely indicate that separate electrodes are used for iontophoresis via the stimulation pad(s) and sensing, or does the limitation require additional structure beyond separate electrodes (e.g., an insulating structure, a particular arrangement of pads/sensing circuit, etc.)? 
Regarding claim 2 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the sweat stimulating compounds" in the claim. For the purpose of this Office action, claim 2 will be further discussed with the understanding the previously-recited stimulation pad(s) comprises one or more sweat stimulating compounds, wherein the sweat stimulating compound(s) includes a cholinergic agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0070870 A1 (Emaminejad).
Regarding claim 1, Emaminejad teaches a device (claim 1) comprising:
a printed circuit including a microcontroller (microcontroller), one or more stimulation pads connected to the microcontroller (layer of hydrogel loaded with sweat stimulating compounds of iontophoresis electrodes, which are connected to the iontophoresis circuit and microcontroller), a sensing circuit connected to the microcontroller (sensing circuit), and an electrode array (electrode array); 
wherein the electrode array includes: iontophoresis electrodes connected to the one or more stimulation pads for sweat induction (iontophoresis electrodes comprising the hydrogel layer), and sensing electrodes connected to the sensing circuit for sweat sensing (sensing electrodes connected to the sensing circuit for sweat sensing); 

wherein the sensing circuit includes multiple signal paths configured for multiplexed operation (the sensing circuit includes multiple signal conditioning paths to facilitate multiplexed operation); and 
wherein the stimulation pad(s) and the sensing circuity are electrically decoupled for independent functionality (iontophoresis circuit and sensing circuit are electrically decoupled for independent functionality). 
Regarding claim 2, Emaminejad teaches the stimulation pad(s) comprise one or more sweat stimulating compounds including a cholinergic agent (claim 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0012114 A1 (Zevenbergen) in view of US 2010/0130843 A1 (Caceres Galvez), US 2014/0318699 A1 (Longinotti-Buittoni) and US 2017/0095660 A1 (Yoo).
Regarding claims 1 and 2, Zevenbergen teaches/suggests a device comprising: 
a printed circuit (e.g., ¶ [0055] where the device may be fabricated by printing) including one or more stimulation pads having a sweat stimulating compound including a cholinergic agent (Fig. 8, hydrogel 804 containing a chemical such as pilocarpine which can induce sweating); a sensing circuit (readout circuitry; e.g., ¶ [0078] where readout circuitry may be provided on the substrate) and an electrode array, wherein the electrode array includes: iontophoresis electrodes connected to the one or more stimulation pads for sweat induction (Fig. 8, electrodes 812, 814), and sensing electrodes connected to the sensing circuit for sweat sensing; (Fig. 8, reference electrode 808 and sensing electrode 810), 
wherein electronics of the device further comprise a current source for delivery of iontophoresis current to each of the one or more stimulation pads (¶ [0110] means for applying a small current of ~1 mA between the electrodes 812, 814 for several minutes), 
e.g., Fig. 8, wherein separate electrodes are used for stimulation and sensing). 
Zevenbergen does not teach the printed circuit further comprises a microcontroller to which the stimulation pad(s) and sensing circuit are connected. 
Caceres Galvez teaches/suggests a device comprising a microcontroller (5), one or more stimulation pads in connected to the microcontroller (6; ¶ [0035]), and a sensing circuit connected to the microcontroller (7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zevenbergen with the printed circuit further comprising a microcontroller to which the iontophoresis circuity/stimulation pad(s) and sensing circuitry are connected as taught/suggested by Caceres Galvez in order to control the iontophoresis and sensing functions/components as desired (Caceres Galvez, ¶ [0035]). 
While Zevenbergen as modified discloses more than one analyte can be monitored by the sensing circuitry (e.g., Fig. 7), Zevenbergen as modified does not expressly the sensing circuit includes multiple signal paths configured for multiplexed operation. 
Longinotti-Buittoni teaches/suggests a circuit comprising a sensing circuit connected to a microcontroller, wherein the sensing circuit includes multiple signal paths configured for multiplexed operation (¶ [0364] SMS including physical connections to sensors and managing the way in which the signals are processed and sent between sensors and a sensor module and/or other analysis or control components, and may also include or may connect to a multiplexer to alternate readings between various sensors to which it is connected). 
e.g., readout or sensing circuitry) to alternate readings between multiple analyte sensors (Zevenbergen, ¶ [0103]; Longinotti-Buittoni, ¶ [0364]; etc.).
Zevenbergen as modified does not teach the current source for delivery of iontophoresis current to each of the one or more stimulation pads is programmable. 
Yoo teaches and/or suggests a device comprising a programmable current source for delivery of iontophoresis current to each of one or more stimulation pads (¶ [0016] programmable current unit configured to control a current that is supplied to the iontophoresis electrodes; ¶ [0031] drug pad coupled to the iontophoresis electrodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Zevenbergen the current source for delivery of iontophoresis current to each of the one or more stimulation pads being programmable as taught and/or suggested by Yoo in order to control the amount of sweat stimulating compound(s) delivered (Yoo, ¶ [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791